Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 1/27/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 1/27/22.
4.	Claims 1-22 are pending.
Allowable Subject Matter
5.	Claims 1-22 are allowed.
6.	Claims 1-22 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a semiconductor memory device comprising: a cell array including a plurality of word lines; plurality of address storing circuits suitable for sequentially storing a sampling address as one of a plurality of latch addresses, and sequentially outputting each of the latch addresses as a target address according to a refresh command; a duplication decision circuit suitable for preventing the sampling address from being stored in the address storing circuits when the sampling address is identical to any of the latch addresses stored in the address storing 
	Prior art also does not teach claimed limitations having in combination with other features, an address generation circuit comprising a plurality of address storing circuits suitable for storing a sampling address as one of a plurality of latch addresses according to a counting signal, and outputting each of the latch addresses as a target address according to a refresh command and a sequential signal; a duplication decision circuit suitable for preventing the sampling address from being stored in the address storing circuits when the sampling address is identical to any of the latch addresses stored in the address storing circuits; and a control signal generation circuit suitable for sequentially activating bits within the counting signal and sequentially activating bits within the sequential signal, in response to the refresh command.
	Prior art does not disclose a method of operating a semiconductor memory device including a plurality of address storing circuits, the method comprising: generating a duplication decision signal according to whether a sampling address is identical to any of a plurality of latch addresses stored in the address storing circuits; sequentially storing the sampling address as one of the plurality of latch addresses in the address storing circuits according to a counting signal and the duplication decision signal; and sequentially outputting the latch addresses as a target address according to a refresh command and a sequential signal and refreshing one or more word lines based on the target address. Prior art also does not discloses an operating method of a memory device, the operating method comprising selectively latching individual ones among sequentially 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825